DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed 6/30/22 in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/2/22 has been entered.
Claims 44-46 have been amended.
Claims 44-56 are pending.
Claims 50-55 withdrawn from further consideration pursuant to 37 CFR 1.14209 as being drawn to a nonelected inventions, there being no allowable generic or linking claim. 
Claims 44-49 and 56 are under examination.

In view of Applicant’s claim amendments, the previous grounds of rejection are withdrawn. 

The following are new grounds of rejection	

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made
Claim(s) 44-49 and 56 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by US 2013/0195919 (of record), as evidenced by WO 2018/035364, or, in the alternative, under 35 U.S.C. 103 as obvious over US 2013/0195919, in view of WO 2018/035364.
The ’919 publication teaches a method of treating an infection in a subject in need thereof comprising administering to the subject induced immunogenic dendritic cells which enhance a T cell immune response in the subject (see page 17, 23 and 25, in particular).  The ‘919 publication teaches that the subject is human, and that the dendritic cells can be administered subcutaneously, intramuscularly, or intravenously (see page 23, in particular).  The ‘919 publication teaches that the induced immunogenic dendritic cells are produced by treating precursors of dendritic cells ex-vivo with one or more TLR agonists, such as a TLR9 agonist (see pages 17-19, in particular).   The ‘919 publication teaches using CpG oligodeoxynucleotides, such as CpG 2216, as the TLR9 agonists (see pages 19-20, in particular).  The ‘919 publication teaches that the CpG induces cytokine secretion (see page 19, in particular). Furthermore, induction of cytokine secretion, such as TNF-alpha is also an inherent or latent property of said CpG treatment.  The ‘919 publication teaches that the dendritic cells present an antigen related to the infection (see page 20-22 in particular). The ‘919 publication teaches treating viral infection (see page 25, in particular). The 919 publication teaches obtaining the starting cell population of dendritic cell precursors from human peripheral blood using standard ficoll/density gradient centrifugation techniques (see page 9-10).  As evidenced by the instant specification, and WO 2018/035364, preDC/DC cell populations obtained by ficoll/density gradient centrifugation of human blood inherently comprise pre-DCs that express markers CD5, CD327(SIGLEC6), and CD123 and produce IL-12 (see page 4, 24, 372, and 464 and Fig. 7 of WO 2018/035364, in particular)).  Therefore, said total blood pre-DC population of the ‘919 publication as isolated by density centrifugation would inherently comprise pre-DCs characterized by the expression of CD5, CD327, and CD123. 
Alternately, it would be obvious that the density gradient isolated pre-DC population of the ‘919 publication would comprise  CPG responsive pre-DC expressing CD5, CD327(SIGLEC6), and CD123, as taught by WO 2018/035364.  Furthermore, WO 2018/035364 teaches that said pre-DC produce IL-12p70 (which necessarily comprises the IL-12p40 subunit) as well as low amounts of IFN-alpha in response to CPG treatment (see Figure 7).  Additionally, the ordinary artisan would be motivated to include said CD5, CD327(SIGLEC6), and CD123 pre-DC in the pre-DC population administered in the method of the ‘919 publication, since WO 2018/035364 teaches that  they are potent T cell stimulators that can be administered as vaccine composition comprising adjuvants such as CpG for enhancing immune responses (see pages 11, 93, and 372-272, in particular). 

No claim is allowed. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY E JUEDES whose telephone number is (571)272-4471.  The examiner can normally be reached on M-F 7-3:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Amy E. Juedes						
Patent Examiner								
Technology Center 1600
/AMY E JUEDES/Primary Examiner, Art Unit 1644